Interactive Intelligence Announces Preliminary Second Quarter 2008 Results Final second quarter results to be reported July 28, 2008 INDIANAPOLIS, July 7, 2008 – Interactive Intelligence (Nasdaq: ININ), a global provider of unified IP business communications solutions, has announced preliminary results for its second quarter ended June 30, 2008. The company expects to report: · Total revenues between $30.0 million and $31.0 million; · Product revenues between $15.0 million and $15.5 million; · Gross margins within the range of 66 percent and 68 percent; · Net income on a non-GAAP* basis between $2.2 million and $2.7 million, with diluted earnings per share (EPS) between $0.12 and $0.14; · Net income on a GAAP basis between $500,000 and $1.0 million, with EPS between $0.03 and $0.05; and · Cash and cash equivalents of approximately $49.7 million. Non-GAAP net income and EPS differ from GAAP net income and EPS due to stock-based compensation expense of approximately $944,000, or EPS of $0.05, and non-cash income tax expense of approximately $700,000, or EPS of $0.04. "Orders from new customers were strong, with a higher number signed compared to any quarter in the last two years, and we continued to see good growth in maintenance revenues,” said Interactive Intelligence founder and CEO, Dr. Donald E. Brown. “At the same time, orders from existing customers were lower than we had expected. While we have more to understand about purchasing decisions during the quarter, it’s clear that the current economic environment limited expansions of existing implementations.” As Interactive Intelligence has not completed preparation of its financial statements for the quarter ended June 30, 2008, the preliminary results provided may be subject to adjustments and could change materially. The company plans to release final second quarter financial results July 28, 2008 at 4 p.m. Eastern time (EDT), and will host a conference call at 4:30 p.m. EDT. To access the teleconference, please dial 1 877.681.3371 at least five minutes prior to the start of the call. Ask for the teleconference by the following name: “Interactive Intelligence second quarter earnings call.” The teleconference will also be broadcast live on the company's investor relations page at http://investors.inin.com.
